DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This action is made non-final due to the new grounds of rejection applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 20130273347 A1), herein Jacobsen.

In regards to claims 1 and 14, Jacobsen teaches a micro-truss apparatus comprising structs and nodes with void space present between the structs [Abstract, 0016-0017, Figs. 1 a-c, 2 a-d, 5 a-c, 7-10].  The thickness/diameter of the structs is on the range of 10 microns to 10 mm [0078, 0095]. This overlaps the claimed range.  The length of the structs is 5 to 15 times the diameter of the struct or 10 microns * 5 = 50 microns to 10 mm * 15 = 150 mm [0079].  This overlaps the claimed range.  Jacobsen further teaches the resistance of a micro-truss structure to shear and compression forces can be designed by varying the diameters (or cross sectional areas) and volume fraction of the vertical and angled struts, and varying the angle of the angled struts in accordance with the requirements of the applications to which the micro-truss structure will be applied [0089, 0095].  Additional improvements in compression strength may be realized through architectural optimization. Architectural optimization refers to trading off unit cell design, strut diameter, length, angles, number of struts per unit cell, and materials to achieve a desired set of properties (e.g., a desired level of densification from an impact or pressure wave) [0098].  Depending on the application, the compression properties are adjusted such that the structure is designed to be compliant or very rigid. In some embodiments, the apparatus would be designed to maintain at least some open cells (e.g., not completely collapse) during normal use, such that at least some air can flow through the apparatus [0115].  The applications for the apparatus include a seat or a seat cushion or a mattress or a mattress topper [0119].
Jacobsen does not expressly teach the compression hardness of the apparatus.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the compression hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

In regards to claim 4, Jacobsen primary applications such as a seat (e.g., a bicycle seat, a seat of a car or other vehicle, an office chair, outdoor patio chairs, and a seat cushion) a shoe insole or a mattress or a mattress topper require mainly support in the load direction [0119].  Thus, for micro-trusses such as those shown in Fig. 1d, 2b, 5b is it expected that the compression hardness in the load direction differs by ≥ 10% from the compression hardness in the spatial direction at a right angle to the load direction.

In regards to claim 5, Jacobsen further teaches the resistance of a micro-truss structure to shear and compression forces can be designed by varying the diameters (or cross sectional areas) and volume fraction of the vertical and angled struts, and varying the angle of the angled struts in accordance with the requirements of the applications to which the micro-truss structure will be applied [0089, 0095].  Additional improvements in compression strength may be realized through architectural optimization. Architectural optimization refers to trading off unit cell design, strut diameter, length, angles, number of struts per unit cell, and materials to achieve a desired set of properties (e.g., a desired level of densification from an impact or pressure wave) [0098].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have designed the apparatus to have a compression hardness that varies only slightly in spatial directions at right angles.  One would have been motivated to do so based on the desired application. 


In regards to claim 7, Jacobsen further teaches the void volume is ≥ 50% to ≤99% of the volume of the body [Figs. 1a, 1d, 2c, 5b].

In regards to claim 8, Jacobsen further teaches the node points are distributed in a periodically repeating pattern [0069, Figs. 1d, 2b, 2c, 5b].

In regards to claim 9, Jacobsen further teaches the void volume is formed of
mutually penetration first, second, and third groups of channels [Figs. 1b-1c]. The
first, second and third groups extend in different spatial directions and are made of multiple individual channels [Figs. 1b-1c].

In regards to claim 10, Jacobsen further teaches the struts have angles in a range from 45⁰ to 70⁰ and from 80⁰ to 90⁰ for the vertical struts [0080, Fig. 1d].

In regards to claim 11, Jacobsen further teaches the spatial density of nodes in a first region is different from the spatial density of nodes in a second region [0109, Fig. 12a -12c].

In regards to claim 12, Jacobsen further teaches the material of the body in a first region has smaller features and is designed to wick sweat away and the second region has a thicker material is designed to maintain air flow [0106].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 20130273347 A1), herein Jacobsen, as applied to claim 1 above, and further in view of Landi et al. (US 5444881 A), herein Landi.

In regards to claim 2, Jacobsen does not teach the compression set of the apparatus.
Landi teaches anatomical support apparatus such as a mattress pad or seat cushion comprising a honeycomb core having structs forming open cells [Abstract]. Landi teaches the core must have good compression set resistance and resistance to repeated loadings, i.e. good material memory, are also important benefits of a seat cushion having honeycomb of the present invention. The compressive resistance and recovery of both honeycombs and foams comes from bending of the "strut elements' which comprise their geometries. These strut elements are more uniform in honeycomb than foam. Because of this greater uniformity, the compression set resistance and recovery is greater in honeycomb than in foam [Col 9 lines 20-37].   Landi expressly teaches the in order for the cushion to be properly support and pressure relief the cushion must be compression set resistant [Col 2 lines 26-31, Col 3 lines 16-22].  Landi teaches that the compression set should be less than or equal to 2% [Col 9 lines 20-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensure that the apparatus of Jacobsen has a compression of less than or equal to 2%.  One would have been motivated to do so as Landi teaches this range of compression set gives proper support and pressure relief for the apparatus as well as a longer product life.  Additionally, as Landi teaches this range is a conventionally known range for compression set for cushions one would have had a reasonable expectation of success.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 20130273347 A1), herein Jacobsen, as applied to claim 1 above, and further in view of Apichatachutapan et al.  (US 2004/0266897), herein Apichatachutapan.

In regards to claims 3 and 6, Jacobsen does not teach the tan δ of the material.
  Apichatachutapan teaches a viscoelastic polyurethane foam for used as a mattress or seat cushion [Title, 0006].  The material molds to the shape of the body part in contact with it, creating a more uniform pressure distribution, which increases comfort [0006]. Apichatachutapan expressly teaches the viscoelastic polyurethane has a tan δ of 0.75 to 1.5 [0040].  This range is encompassed by the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that the material of Jacobsen has a tan δ in the range taught by Apichatachutapan.  One would have been motivated to do so as Apichatachutapan teaches this range allows the material to mold to the shape of the body part in contact with it, creating a more uniform pressure distribution, which increases comfort.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 20130273347 A1), herein Jacobsen, as applied to claim 14 above, and further in view of Kawai et al. (US 5,921,858), herein Kawai.

In regards to claim 15, Jacobsen teaches the limitations of claim 14 as set forth above.  Jacobsen does not teach that the support further comprises a ventilator.  The limitation “for passing air through at least a portion of the porous body” is considered an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Kawai teaches a support cushion further comprising a ventilator [Abstract].  Kawai expressly teaches the ventilator allows for cool air to be passed through the cushion to provide a comfortable seated condition [Abstract, Col 2 lines 1-8].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ventilator of Kawai with the cushion of Jacobsen.  One would have been motivated to do so based on the provided comfortable seated condition afforded by the use of the ventilator.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kawaii discloses a ventilator as presently claimed, it is clear that the ventilator of Kawai would be capable of performing the intended use, i.e. “for passing air through at least a portion of the porous body”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784